Exhibit 10.10 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) by and between First Federal Bancshares of Arkansas, Inc. (the “ Company ”), an Arkansas corporation, and the undersigned warrant holders (each a “ Holder ” and together, the “ Holders ”) is effective as of the date of first issuance of any of the Warrants (defined below). WHEREAS, in order to induce each of the Holders to commit to purchasing 506,329 shares of the Company’s common stock, par value $0.01 per share (“ Common Stock ”) in a subsequent private placement (the “ Commitment ”), the Company agreed to issue to each Holder warrants to purchase 35,443 shares of the Common Stock (each a “ Warrant ” and together, the “ Warrants ”); and WHEREAS, as a further inducement to the Holders’ Commitments, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “ Securities Act ”), and applicable state securities laws for the shares of Common Stock underlying the Warrants. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, the Company and the Holders agree as follows: SECTION 1.
